Citation Nr: 1140142	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-36 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for status post cerebrovascular accident (claimed as stroke), to include as secondary to pulmonary sarcoidosis.  

2. Entitlement to service connection for pulmonary sarcoidosis (claimed as lung problems).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to August 1980. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and December 2009 rating decisions of the Department of Veterans Affairs' (VA) Regional Office in Nashville, Tennessee.   

The Veteran testified before the undersigned at a June 2011 Travel Board hearing; a transcript of that proceeding has been associated with the claims file.  

The Board notes that the Veteran has elected to participate in the Expedited Claims Adjudication (ECA) Initiative.  See ECA Agreement and Waiver of Rights, dated in November 2009.  The ECA is a pilot program designed to expedite the processing of claims and appeals by obtaining claimants' waivers of certain statutory and regulatory response periods, and by utilizing the Board's statutory authority to pre-screen cases to determine the adequacy of the record for decisional purposes.  The case has been processed under regulations governing the ECA.  38 C.F.R. §§ 20.1500-20 .1510 (2011).  The ECA pilot program was allowed to expire in December 2010. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Following a review of the record, the Board finds that additional development is required before the claims may be adjudicated, as will be discussed below.

The Veteran seeks service connection for status post cerebrovascular accident (hereinafter "stroke"), and pulmonary sarcoidosis (hereinafter "lung disorder).  The Veteran specifically contends that he suffered several strokes while on active duty and that he continues to experience cerebrovascular problems to the present day.  

With respect to the claimed lung problem, the Veteran testified that he was locked in a gas chamber during service and that he has experienced breathing problems since that time, to include a diagnosis of pulmonary sarcoidosis.  

The Veteran's available service treatment records do not show treatment for stroke or pulmonary/lung problems.  However, at his June 2011 hearing, the Veteran identified additional relevant service records and post-service VA treatment records that are not currently contained in the claims file.  

In particular, he testified that he was treated for a stroke on two occasions at the Fort Leonard Wood emergency room in July and/or August of 1980.  See Hearing Transcript, pp. 3-4.  He also testified that he sought emergency room treatment for his breathing/lung problems during service.  In light of the foregoing, upon remand, the RO should specifically request any emergency room notes or hospitalization reports from the hospital at Fort Leonard Wood, Missouri, dated in July and/or August 1980.  

Additionally, the Board notes that the Veteran's personnel records are not currently of record.  In this case, the Veteran's personnel records may contain relevant information, especially since it is unclear why the Veteran was discharged from service after only approximately 60 days of active duty.  In the event that his discharge involved a medical issue, such records would be useful in the adjudication of his claim.   

Lastly, the Veteran testified that he was diagnosed with pulmonary sarcoidosis as early as 1986 and that he suffered additional strokes in 1982 to 1985 and in 2008/2009.  He indicated that he received VA treatment for these conditions; however, the record only contains VA treatment records dated from 1988 to 2009.  In light of this fact, the RO should attempt to obtain any VA treatment records dated prior to 1988 and subsequent to December 2009.  See 38 U.S.C.A. § 5103A(c)  (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National Personnel Records Center and request a complete copy of the Veteran's personnel records, to include all records associated with his discharge from active duty in August 1980.  

2.  The RO should contact the appropriate authority to request the names of any and all hospitals and/or treatment facilities in which the Veteran received treatment during service, to specifically include any emergency room notes or hospitalization reports from the hospital at Fort Leonard Wood, Missouri, dated in July and/or August 1980.  

If the RO cannot locate any identified records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond. 

3.  The RO should obtain all VA treatment records relating to the claimed stroke and lung disorder, dated prior to July 1988 and from December 2009 to the present. 

4.  Thereafter, the claims should be readjudicated. If the benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

